                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KENNETH S.,

                       Plaintiff,
                                                     Case No. 18 C 5047
        v.
                                                     Magistrate Judge Sunil R. Harjani
 ANDREW M. SAUL,
 Commissioner of Social Security,

                       Defendant.

                        MEMORANDUM OPINION AND ORDER

       Plaintiff Kenneth S. seeks judicial review of the final decision of the Commissioner of

Social Security denying his applications for Disability Insurance Benefits and Supplemental

Security Income. For the reasons that follow, the Court grants in part Kenneth’s request for a

remand, denies the Commissioner’s motion [28], reverses the ALJ's decision in part, and remands

this case for further proceedings consistent with this Opinion.

                                        BACKGROUND

       Born on April 25, 1966, Kenneth was 47 years old at the time he alleges he became

disabled. Kenneth has a history of spinal stenosis, carpal tunnel syndrome, hyperlipidemia, lumbar

herniated disc, cervicalgia, and arthralgia of the right hip.           He underwent a lumbar

microdiscectomy in 2009 and a fusion in his neck in 2010 and continues to suffer back, neck,

shoulder, and hip pain. Kenneth maintains that he is illiterate, even though he was able to complete

high school. With the assistance of a benevolent employer, Kenneth worked for the same syrup

factory as a production laborer (unskilled, heavy) from 1982 to 2013. (R. 318-19).
                                             DISCUSSION

        Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine disability

within the meaning of the Social Security Act, the ALJ conducts a sequential five-step inquiry,

asking: (1) Is the claimant presently unemployed? (2) Does the claimant have a severe impairment?

(3) Does the claimant’s impairment meet or equal an impairment specifically listed in the

regulations? (4) Is the claimant unable to perform a former occupation? and (5) Is the claimant

unable to perform any other work in the national economy? Young v. Sec’y of Health & Human

Servs., 957 F.2d 386, 389 (7th Cir. 1992); Zalewski v. Heckler, 760 F.2d 160, 162 n.2 (7th Cir.

1985); 20 C.F.R. § 404.1520(a)(4). 1 “An affirmative answer leads either to the next step, or, on

steps 3 and 5, to a finding that the claimant is disabled. A negative answer at any point, other than

step 3, ends the inquiry and leads to a determination that a claimant is not disabled.” Zalewski, 760

F.2d at 162 n.2.

        Judicial review of the ALJ’s decision is limited to determining whether it adequately

discusses the issues and is based upon substantial evidence and the proper legal criteria. See Villano

v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009); Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir.

2004). “Substantial evidence means ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). In reviewing an ALJ’s decision, the Court may



1
        The regulations governing DIB and SSI are virtually identical. Mayra M. v. Saul, 2019 WL
6716612, at *1 n.2 (N.D. Ill. Dec. 10, 2019). Accordingly, for convenience, the Court cites only to the DIB
regulations.

                                                    2
“not reweigh the evidence, resolve conflicts, decide questions of credibility, or substitute [its] own

judgment for that of the” ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Although the

Court reviews the ALJ’s decision deferentially, the ALJ must nevertheless “build an accurate and

logical bridge” between the evidence and her conclusions. See Steele v. Barnhart, 290 F.3d 936,

938, 941 (7th Cir. 2002) (internal citation and quotations omitted); see also Fisher v. Berryhill,

760 Fed. Appx. 471, 476 (7th Cir. 2019) (explaining that the “substantial evidence” standard

requires the building of “a logical and accurate bridge between the evidence and conclusion”).

Moreover, when the ALJ’s “decision lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele, 290 F.3d at 940.

       At step one, the ALJ found that Kenneth had not engaged in substantial gainful activity

since his alleged onset date of November 1, 2013. (R. 70). At step two, the ALJ determined that

Kenneth has the severe impairments of spinal disorder, right hip disorder, right shoulder disorder,

and history of neck fusion. Id. The ALJ found that there was no evidence of any medically

determinable impairment as described in Listings 12.02, 120.5, and 12.11. Id. at 71. At step three,

the ALJ found that Kenneth did not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments, including Listings 1.02, 1.03,

1.04, and 1.08. Id. The ALJ then concluded that Kenneth retains the residual functional capacity

(“RFC”) to perform light work except that he should: never climb ladders, ropes, or scaffolding;

no more than occasionally climb ramps and stairs, balance, stoop, crouch, kneel, crawl, bend, or

twist; reach overhead no more than frequently bilaterally; and use his hands no more than

frequently bilaterally to handle, finger, and feel. Id. at 72. At step four, the ALJ found that Kenneth

was unable to perform his past work as a production laborer. Id. at 75-76. She also found that

Kenneth was a younger individual with “at least a high school education” and that he is able to



                                                  3
communicate in English. Id. at 76. At step five, the ALJ found that jobs exist in significant

numbers in the national economy that Kenneth can perform, such as laundry sorter, deli slicer, and

parking meter coin collector. Id. at 76-77. If he could not read or write, the ALJ found that Kenneth

could perform the laundry sorter job and the sedentary, unskilled jobs of stuffer and final

assembler. Id. at 77. Thus, the ALJ determined that Kenneth was not disabled under the Social

Security Act. Id.

       Among other things, Kenneth challenges the ALJ’s finding that he is literate. At the

hearing on April 26, 2017, Kenneth indicated that he does not do any reading, has trouble reading,

does not have an email account, is not on Facebook, does not text, and goes to the grocery store

with someone else “so they can read out the things to” him. (R. 93-95, 97). Kenneth testified that

he was in special education classes in school and was able to get through school because they “just

push[ed] [him] along.” Id. at 102. When asked if he could read and write his own name, Kenneth

responded, “Yeah. That’s about it.” Id. at 103. The ALJ did not ask Kenneth at the hearing if he

could read or write a simple message such as instructions or inventory lists. Nor did the ALJ ask

Kenneth to demonstrate his reading and writing abilities at the hearing. See Green v. Barnhart, 29

Fed. Appx. 73, 75 (3d Cir. 2002) (ALJ could have “easily resolved doubts” about claimant’s

alleged illiteracy by “asking [claimant] to read a brief passage or write a short note.”); Glenn, 814

F.2d at 390-91 (claimant attempted to demonstrate his illiteracy by reading a recipe); Cole v. Apfel,

2000 WL 290432, at *4 (N.D. Ill. March 17, 2000) (“Ascertaining [claimant’s] literacy would have

involved a simple task such as asking him to read aloud a short news article, or asking him to write

a note.”). Despite three written requests from Kenneth’s counsel, neither the ALJ nor the Appeals

Council ordered a literacy test. See (R. 304) (8/15/2016—“The purpose of this letter is to

respectfully request that Ken be tested for literacy. We met with him and there is no question that



                                                 4
he is illiterate.”); (R. 174) (12/9/2016—“We respectfully request that WRAT testing be ordered

for claimant to determine claimant’s literacy skills.”); (R. 218) (11/21/2017—requesting that the

Appeals Council order a remand with “instructions to order WRAT testing in order to address the

veracity of claimant and others strong assertion that claimant is unable to read or write in

English.”).

       A person is illiterate if he “cannot read or write a simple message such as instructions or

inventory lists even though the person can sign his or her name. Generally an illiterate person has

had little or no formal schooling.” 20 C.F.R. § 404.1564(b)(1). The regulations recognize,

however, that “the numerical grade level that you completed in school may not represent your

actual educational abilities.” 20 C.F.R. § 404.1564(b); Glenn v. Secretary of Health and Human

Services, 814 F.2d 387, 390 (7th Cir. 1987) (“you can be illiterate even if you have had a significant

amount of formal schooling (it may not have taken)”). Therefore, “[a] numerical grade level is

properly used to determine a claimant’s educational abilities only if contradictory evidence does

not exist.” Skinner v. Secretary of Health and Human Services, 902 F.2d 447, 450 (6th Cir. 1990);

20 C.F.R. § 404.1564(b) (“if there is no other evidence to contradict it, we will use your numerical

grade level to determine your educational abilities”). Once Kenneth raised the issue of illiteracy,

“[t]he ALJ had an obligation to develop a complete record.” Yourek v. Barnhart, 334 F.Supp.2d

1090, 1093 (N.D. Ill. 2004). A literacy determination is a “highly fact-bound question,” and “[t]he

Commissioner bears the burden of establishing that [Kenneth] is literate.” Glenn, 814 F.2d at 390;

Silveria v. Apfel, 204 F.3d 1257, 1261 (9th Cir. 2000).

       The ALJ found that Kenneth has at least a high school education and is able to

communicate in English. (R. 76). The ALJ rejected Kenneth’s allegation of illiteracy because

“there are some inconsistencies as to the claimant being literate.” Id. at 71, 74. The ALJ gave



                                                  5
several reasons for her determination that Kenneth is not illiterate: (1) in a Disability Report,

Kenneth indicated that he can read and understand English, write more than his name in English,

completed high school, and did not attend special education classes; (2) he is capable of living

alone; (3) he can go shopping for himself and a friend/prior co-worker; (4) he reported that he

checked the mail; (5) he drives; (6) he can handle money, such as counting change; and (7) he can

prepare TV dinners. Id. at 71, 74, 255, 257, 267, 269-71, 320. The ALJ further noted that there is

no evidence that Kenneth “needs help with taking his medications such as reading the labels to be

sure to take the correct medication at the proper time and the correct dosage” or that he needs

“assistance at appointments.” Id. at 71. The ALJ gave no weight to the opinion of his treating

physician, Dr. Moriah Bang, that Kenneth has an intellectual disability and “little weight” to the

opinion of Kenneth’s former co-worker Rosa Zuniga that Kenneth “doesn’t know how to read or

write.” Id. at 74-75, 320, 495.

       The ALJ failed to properly evaluate Kenneth’s alleged illiteracy. None of the evidence

cited by the ALJ demonstrates that Kenneth can read or write a simple message, a prerequisite to

a finding of literacy under the regulations. First, the ALJ’s reliance on Kenneth’s completion of

high school does not provide substantial evidence that Kenneth is literate. As explained, because

there is “evidence to contradict” the formal education level Kenneth completed, it was not

appropriate for the ALJ to base Kenneth’s educational abilities on his grade level. 20 C.F.R. §

404.1564(b); see also Heldenbrand v. Chater, 1997 WL 775098, at *4 (7th Cir. Dec. 15, 1997)

(noting Department of Education data released in 1994 indicated that “as many as one quarter of

all high graduates are completely or functionally illiterate.”); Glenn, 814 F.2d at 390 (recognizing

that “the quality and (more important) standards of some American schools today” precludes

reliance on only a numerical grade level to determine literacy). Second, whether Kenneth actually



                                                 6
read the questions or wrote the answers in the Disability Report dated February 26, 2015 is

questionable. Kenneth’s current counsel explains that one of Kenneth’s prior attorneys completed

the form in “apparent error.” Doc. 16 at 4. The form expressly states that it was completed by

Kenneth’s former counsel and no questions were asked at the hearing about the accuracy of the

document. (R. 256). Kenneth testified that he was, in fact, in special education classes. Id. at 102.

Moreover, in a letter dated August 15, 2016, a different, prior attorney expressly requested literacy

testing because he had met with Kenneth and “there is no question that he is illiterate.” Id. at 304.

Further, the Adult Function Report and Work History submitted by Kenneth on April 16, 2015

indicated that his friend Bonnie Dotson completed the forms on his behalf. Id. at 274, 286.

       Kenneth’s ability to live alone and perform daily activities, like shopping, counting change,

preparing TV dinners, retrieving mail, driving, and taking his medications do not necessary mean

that Kenneth is literate. Illiteracy does not prevent a person from living alone, and the ALJ did

not ask Kenneth how he managed to live alone prior to his eviction from his apartment in

September 2016. 2 The ALJ determined that Kenneth’s testimony that he can go shopping but

needs someone with him to read labels is inconsistent with his stated ability to shop for a friend/co-

worker. (R. 71). Kenneth’s testimony that he needs someone with him to read labels is not

inconsistent with the ability to shop for a former co-worker. One can shop without making or

using a grocery list or reading labels. Silveira, 204 F.3d at 1262 n.15 (noting that shopping, among

other activities such as obtaining a driver’s license, paying bills, and handling money, can be

conducted orally). As Kenneth explains, he could “easily ask a stock person at a store for

assistance or his friend could have described the [item] or packing of what they needed.” Doc. 16

at 6. Kenneth’s ability to count change also does not compel a finding of literacy. “[T]he capacity



2
       Since 2016, Kenneth has been staying at a friend’s home. (R. 88, 94).
                                                  7
to do simple arithmetic, a ‘prerequisite to literacy,’ is just that, a prerequisite.” Cole, 2000 WL

290432, at *4 (quoting Glenn, 814 F.3d at 390); Watson v. Astrue, 2012 WL 2357746, at *7 (N.D.

Ala. June 19, 2012) (VE testified that “even individuals he had encountered who were . . . markedly

illiterate were usually able to count money.”).

        The ALJ noted that Kenneth is “able to prepare TV dinners which require[s] some ability

to read to know how long to cook the meal in the oven or microwave.” (R. 71). Kenneth’s ability

to heat up TV dinners is not sufficient to support a finding that he can read. It is entirely possible

for a person to warm up a TV dinner in the oven or microwave without being able to read the

instructions. The ALJ’s decision further noted that Kenneth “reported that he checked the mail,

which would require some capability to read.” Id. But Kenneth’s statement was in response to a

request to “[l]ist the places you go on a regular basis,” and Kenneth indicated “check my mail, my

neighbors [sic] house.” Id. at 271. This does not equate to an admission by Kenneth that he can

read his own mail. One can retrieve mail without being able to read it. The ALJ did not ask

Kenneth what “checking” the mail entailed or whether he requires the assistance of others to read

his mail.

        Regarding Kenneth’s ability to drive, the ALJ found that driving indicates that “he has

some ability to read in order to pass the driver test initially and to read signs.” (R. 71). While the

ability to obtain a driver’s license “is not inconsistent with a finding of literacy, neither is it

sufficient for such a finding once [the claimant] ha[s] raised the possibility of illiteracy.” Yourek,

334 F.Supp.2d at 1093. That is because one can drive and obtain a driver’s license without being

able to read or write. Rose v. Astrue, 2010 WL 1253381, at *5 (E.D. Ky. March 24, 2010) (ALJ’s

finding that “reading the road signs is an important part of the test for a driver’s license” incorrectly

implied “that an individual could not pass an oral driver’s license test without being able to read.”);



                                                   8
Lagerman v. Commissioner of Soc. Sec., 2002 WL 1608257, at *2 (finding claimant illiterate and

noting that “[h]is driver’s training examination was done orally.”); see also 2020 Illinois Rules of

the Road, at 15 (“Oral examinations (for the written test) can be requested in person at any

Secretary of State driver’s license facility . . . The services are provided for applicants who may

have a language barrier or any type of reading or learning disability.”). The ALJ did not ask

Kenneth how he passed the driver’s test or if he can read road signs. Nor did the ALJ did not ask

Kenneth how he is able to correctly take his medications and whether he needs assistance. In

addition, there is also no evidence that Kenneth was required to read or write at his medical

appointments. In fact, medical records from three appointments contained in Exhibit 12F, cited

by the ALJ as evidence that Kenneth did not need assistance at appointments, list “illiteracy” as

one of Kenneth’s active problems. (R. 71, 502, 505, 508, 511, 515).

       The ALJ’s remaining reasons for rejecting Kenneth’s claim of illiteracy are also

problematic. For instance, the ALJ gave no weight to the opinion of Dr. Bang, who found that

Kenneth has “baseline intellectual disability” as “it does not refer to medical record/treatment notes

for support.” (R. 74, 495). However, a person’s education, including illiteracy, is a vocational

factor, not a medical impairment. 20 C.F.R. § 404.1564. As Kenneth points out, one need not

suffer a traumatic brain injury or an intellectual disability to be illiterate. In other words, one can

be illiterate without having an impairment that would cause illiteracy. Lack of a medically

determinable impairment is thus an insufficient reason to dismiss Kenneth’s claim of illiteracy.

       The ALJ also supported her rejection of Kenneth’s allegation of illiteracy by considering a

report given by Kenneth’s former co-worker Rose Zuniga. (R. 75, 320). The regulations require

an ALJ to “consider all of the available evidence from [a claimant’s] medical and nonmedical

sources.” 20 C.F.R. § 404.1529(c)(1); 20 C.F.R. § 404.1513(a)(4) (“Evidence from nonmedical



                                                  9
sources is any information or statement(s) from a nonmedical source (including you) about any

issue in your claim. We may receive evidence from nonmedical sources . . . .”); 20 C.F.R.

404.1545(a)(3) (in assessing RFC, “[w]e will also consider descriptions and observations of your

limitations from your impairments(s), including limitations that result from your symptoms, such

as pain, provided by you, your family, neighbors, friends, or other persons.”). An ALJ “generally

should explain the weight given to opinions from [non-medical] sources or otherwise ensure that

the discussion of the evidence in the determination or decision allows a claimant or subsequent

reviewer to follow the adjudicator’s reasoning, when such opinions may have an effect on the

outcome of the case.” 20 C.F.R. § 404.1527(f)(2).

       Ms. Zinga indicated that she has known Kenneth since 1995 when she started working for

their former employer. (R. at 320). She stated that Kenneth “doesn’t know how to read or write.”

Id. Ms. Zinga explained that on the job, Kenneth “was limited to repetitive manual labor or

whatever he was asked to do that didn’t require reading or writing, including heavy lifting.” Id.

The ALJ gave Ms. Zuniga’s statement only “little weight” because (1) she was not a treating

source, (2) she was not familiar with the Social Security Administration’s standard for disability,

and (3) she did not reference the medical record in support of her opinion. Id. at 75.

       None of these reasons are adequate to support discounting Ms. Zinga’s statement. Because

the regulations permit statements from non-medical sources, an ALJ cannot discount a former co-

worker’s statement merely because she is not a treating source. Roque v. Colvin, 2016 WL

1161292, at *5 (N.D. Ill. March 22, 2016) (“By definition, lay witnesses do not have medical

training, but the regulations require ALJs to consider their statements.”). When weighing medical

opinions and opinions from non-medical sources who have seen an individual in their professional

capacity, ALJs may consider “the amount of understanding of our disability programs and their



                                                 10
evidentiary requirements . . . regardless of the source of that understanding, and the extent . . . [of]

familiar[ity] with the other information in the case record.” SSR 06-03p, 2006 WL 2329939, at

*3, 5 (Aug. 9, 2006). 3       On the other hand, lack of familiarity with the Social Security

Administration’s standard for disability or the case record is not a factor for evaluating evidence

from non-medical sources who have not seen the claimant in their professional capacity and thus,

is not a valid reason to accord little weight to a co-worker’s statement. Id., at *6 (“In considering

evidence from ‘non-medical sources’ who have not seen the individual in a professional capacity

in connection with their impairments, such as spouses, parents, friends, and neighbors, it would be

appropriate to consider such factors as the nature and extent of the relationship, whether the

evidence is consistent with other evidence, and any other factors that tend to support or refute the

evidence.”). Few, if any, non-medical sources who have not seen the claimant in their professional

capacity have familiarity with the Social Security Administration’s standard for disability. Thus,

the submission of non-medical statements would be essentially pointless if these lay witnesses had

to be familiar with Social Security disability standards. The ALJ’s third stated reason—“there is

no reference to the medical record for support of this opinion”—is similarly flawed. Although an

ALJ may consider the degree to which the non-medical source’s statement is consistent with and

supported by other evidence in the record, non-medical sources who have not seen the claimant in

their professional capacity do not have to cite to the medical record in support of their opinions or

the statements of these lay witnesses would almost never be given credit.

        In reaching her conclusion that Kenneth is not illiterate, the ALJ also ignored evidence

unfavorable to her finding. The ALJ failed to mention or weigh the third-party statement by John

Smyth, a former supervisor. “[A]lthough an ALJ does not need to discuss every piece of evidence


3
         Social Security Ruling 06-03p has been rescinded but applies to claims such as Kenneth’s that were
filed before March 27, 2017. (R. 221-22); SSR 96-2p, 2017 WL 3928298 (March 27, 2017).

                                                    11
in the record, the ALJ may not analyze only the evidence supporting her ultimate conclusion while

ignoring the evidence that undermines it.” Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014);

Zurawski v. Halter, 245 F.3d 881, 888 (“‘[A]n ALJ may not ignore an entire line of evidence that

is contrary to her findings.’”) (quoting Henderson v. Apfel, 179 F.3d 507, 514 (7th Cir. 1999)).

During the entire time that Kenneth worked at the syrup factory between 1982 and 2013, Mr.

Smyth worked for the same company as the Vice President of Operations. (R. 318). Mr. Smyth

provided critical evidence regarding Kenneth’s alleged illiteracy:

       Ken cannot read or write. I had a previous career as a fourth grade school teacher,
       and I devoted some time to tutoring Ken. After making zero progress over a few
       months, I was able to contact the principal of one of his schools through Barry’s
       [the business owner] social contacts. They had determined through testing that he
       would never be able to read or write. However he is keenly observant, smart in
       some other ways, and employs a lot of other “work-arounds” that other illiterate
       people do. If your agency has any doubt about Ken’s illiteracy, test him again
       promptly and we will help him get to the test. Appointments are often managed
       with help since Ken has difficulty recording dates and navigating to unfamiliar
       locations.

Id. The ALJ did not mention Mr. Smyth’s statement, let alone explain how she weighed the

evidence. Because there is a serious question here as to whether Kenneth is illiterate, the ALJ will

have an opportunity to confront this significant contradictory evidence on remand. Brinley v.

Berryhill, 732 Fed. Appx. 461, 466 (7th Cir. 2018) (recognizing that “Ruling 06-03p does not

require the agency to take nonmedical evidence into account, it simply permits it” but noting that

a remand for other reasons “leaves open the possibility of [the ALJ] taking another look at” the

claimant’s husband’s third-party report); Moore, 743 F.3d at 1122 (“The ALJ must confront the

evidence that does not support her conclusion and explain why that evidence was rejected.”).

       The Court also notes that the ALJ stated that: (1) Kenneth alleged illiteracy for the first

time when he submitted former co-worker Rose Zuniga’s letter dated December 7, 2016 to the

agency and again in his hearing testimony on April 26, 2017 and (2) “no evidence discussed the


                                                12
claimant being illiterate.” (R. 71). Both statements are inaccurate. Kenneth submitted an Adult

Function Report dated April 14, 2015 completed by his friend Bonnie Dotson which states “cannot

read or write anything but name.” Id. at 267, 270, 272, 274. On August 15, 2016, Kenneth’s

counsel advised the ALJ that “there is no question that he is illiterate” and requested literacy

testing. Id. at 304. Moreover, Dr. Bang’s August 3, 2016 note lists “illiteracy” as an active

problem. Id. at 442. And, on November 10, 2016, Mr. Smyth submitted a letter confirming

Kenneth’s illiteracy. Id. at 318-19. All of this evidence predates the letter from Ms. Zuniga and

discusses Kenneth being illiterate.

       In sum, the Court finds that the ALJ’s determination that Kenneth is literate is not supported

by substantial evidence. The ALJ’s failure to adequately address Kenneth’s allegation of illiteracy

was not harmless error. As Kenneth asserts, if he is limited to light work and is illiterate, he is

disabled under the medical-vocational guidelines at age 50. Rule 202.09 directs a finding of

“disabled” when an individual closely approaching advanced age (age 50-54), who is “[i]lliterate

or unable to communicate in English” and has unskilled or no past work, is limited to light work.

20 C.F.R. Pt. 404, Subpt. P, App. 2, Table 2, Rule 202.09. Accordingly, this case must be

remanded for the ALJ to reassess Kenneth’s allegation of illiteracy.

       On remand, the ALJ is directed to more fully and fairly develop the record regarding

Kenneth’s literacy. The Court notes that “[t]ests such as the Wechsler Individual Achievement

Test (WIAT), the Wide Range Achievement Test 3 (WRAT3), or the Woodcock-Johnson

Psychoeducational Battery—Revised: Tests of Achievement (WJ-R ACH), are designed to

measure people’s ability to, among other things, read and write.” Wilcutts v. Apfel, 143 F.3d 1134,

1138 (8th Cir. 1998). The ALJ shall also evaluate the lay witness statements of John Smyth and




                                                13
Rose Zuniga in accordance with SSR 06-03p and explain how she weighed each lay opinion and

why she gave each the weight she did.

                                        CONCLUSION

       For the reasons set forth above, Kenneth’s request for remand is granted in part and the

Commissioner’s Motion for Summary Judgment [28] is denied. Pursuant to sentence four of 42

U.S.C. § 405(g), the ALJ's decision is reversed in part, and this case is remanded to the Social

Security Administration for further proceedings consistent with this Opinion.


SO ORDERED.

Dated: January 27, 2020                             ______________________________
                                                    Sunil R. Harjani
                                                    United States Magistrate Judge




                                               14
